Title: From Benjamin Franklin to William Temple Franklin, 23 October 1781
From: Franklin, Benjamin
To: Franklin, William Temple


My dear Child
Versailles, Oct. 23. 1781
I receiv’d your Letter from Orleans, and another since from Chaumont.
The Major has got his Pistols.
Inclos’d I send you the last Paper from London by which you will see there has been an Action between the French & English Fleets off Chesapeak. It appears even by their own Account that the English have been drubb’d, and oblig’d to leave the French in Possession of the Bay, and at Liberty to carry on their Operations against Cornwallis.— By other Accounts M. Rochambeau was near joining the M. de la Fayette; so that if Cornwallis has not made the best of his Way into Carolina, he will probly be taken with his whole Force.

We are all in high Joy here on the Birth of a Dauphin. I enclose the Supplement to the Gazette.
My best Respects to Made de Chaumont and my Love to the rest of the Family. Thanks to Made Foucault for her Kindness in sending me the Kiss. It was grown cold by the way. I hope for a warm one when we meet.
I am ever, Your affectionate Grandfather
B Franklin
The Family is all well.
 
Notation: B. Franklin Esqr. Versailles Octr. 23. 1781 to his Grandchild
